Citation Nr: 0407739	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-10 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had active duty from August 1954 to April 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the claim for service connection for an 
eye disorder.  


FINDINGS OF FACT

1.  An eye disorder, including loss of vision, did not result 
from disease or injury in service.

2.  Refractive error of the eye is not a disease or injury 
within the meaning of applicable legislation.


CONCLUSION OF LAW

An eye disorder, including loss of vision, was not incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a bilateral eye 
disorder.  This claim has been developed as service 
connection for glaucoma claimed as loss of vision.  The 
veteran has adamantly denied that he is seeking service 
connection for glaucoma.  Rather, he contends that he seeks 
service connection for his visual impairment, caused by 
either years of using a teletype machine in an improperly lit 
environment in service, or his bout of Bell's palsy in 
service.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, a factual background, and an analysis of the 
issue on appeal.

I.  VCAA

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2003).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

There are no deficiencies with the duty to provide an 
appropriate claim form or to inform or assist the veteran 
with regard to the claim currently being reviewed.  The 
record shows that the requirements of the VCAA were complied 
with by means of a detailed letter from the RO in July 2001.  
Although the case was initially denied in July 2000 and the 
veteran filed a timely notice of agreement, the July 2001 
letter explained that a complete readjudication of the claim 
was being done in order to comply with the VCAA.  It 
explained that the RO was attempting to obtain service 
medical records and requested that the veteran attempt to 
search for these records.  It set forth the steps that had 
been taken in the claim, and explained the veteran's and the 
RO's respective duties.  The letter effectively and clearly 
communicated the requirements of the duty to notify.  It 
appears from the contentions and arguments presented by the 
appellant that he is fully aware of the relevant law and 
evidence germane to his claim on appeal, and is aware, as 
well, of the responsibilities that both he and VA share with 
respect to the development of the claim.  This letter 
predated the July 2002 rating decision which denied the 
claim.  Therefore, the Board finds that the Department's duty 
to notify has been satisfied.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

With respect to VA's duty to assist, no accessible post-
service treatment records have been identified.  Although the 
veteran reported laser treatment for glaucoma in the 1970s, 
he has not provided information to obtain these records, 
including any releases as requested in July 2001.  Moreover, 
the veteran has emphasized that his claim is not for glaucoma 
but rather for his visual loss.  Thus, the Board finds that 
the claim is substantially complete.  The duty to assist also 
includes, when appropriate, the duty to conduct a medical 
examination of the claimant.  See 38 U.S.C.A. § 5103A(d).  In 
this case, the RO did provide the appellant a VA compensation 
examination in relation to his claim.  In fact, examinations 
were conducted in May 1999 and again in August 2001.  The 
examiner was also asked to provide specific answers to 
pertinent questions as to the etiology of any current eye 
disease.  The record contains answers to these questions.  

Although the veteran's records were initially presumed to 
have been destroyed by a fire at the National Personnel 
Records Center (NPRC), extensive efforts to obtain service 
medical records yielded results in March 2002.  The veteran's 
service medical records have been associated with the file, 
and the July 2002 rating decision addressed these records.  

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

II. Discussion

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2003).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b)(2003).

Service connection connotes many factors, but basically means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service medical records show that the veteran entered service 
with 20/20 vision in the right eye, 20/30 vision in the left 
eye, as reflected in his enlistment examination report dated 
in July 1954.  There is a record of a prescription for 
eyeglasses dated in May 1956.  On his examination in March 
1958, for discharge from his initial period of service, his 
distant vision was recorded as 20/70, corrected to 20/20 in 
the right eye, and 20/70, corrected to 20/25 in the left eye.  
Field of vision was normal.  It was noted that he now 
required glasses for nearsightedness.  

Service medical records from the second period of service, 
which ran essentially consecutive with the first period, show 
that the veteran also suffered Bell's palsy in January 1962.  
He was required to wear an eye patch over the right eye and 
to use saline in the eye.  His eye was dry and could not 
blink.  The examination report dated at the time of service 
separation in March 1964 reflects that there was no 
recurrence in the right eye except for occasional twitching 
of the right eye.  His vision was noted to be 20/200 in the 
right eye, correctible to 20/25, and 20/200 in the left eye, 
correctible to 20/25.  Field of vision was normal, 
intraocular tension was normal.  The diagnosis listed was 
defective distant vision bilaterally, correctible to 20/25.  

A report of a May 1999 VA ophthalmologic examination shows 
the reported history that glaucoma was found in the early 
1970s and treated with a laser.  Vision was correctible to 
20/25 in the right eye and 20/25 + 2 in the left eye, and 
visual fields were good.  There was no visible retinopathy.  
The diagnosis was history of glaucoma, bilaterally.  

A report of a VA examination for Bell's palsy dated in May 
2000 noted that the condition was nearly resolved, with very 
mild facial weakness on the left side.  It was noted that 
although the veteran 'had some question as to whether his 
vision decline was related to [Bell's palsy], however, this 
loss is bilateral.'  

A report of VA ophthalmologic examination dated in August 
2001 reflects that the examiner, the same ophthalmologist who 
examined the veteran for VA in May 1999, reviewed the claims 
folder prior to this examination.  He noted the history of 
Bell's palsy in service and the laser treatments in the 
1970s.  The current regimen included eye drops.  The veteran 
had no current visual loss.  Visual acuity was 20/25 with 
correction with full concentric fields.  The eyes were fairly 
prominent, white, and with clear corneas and reactive pupils.  
The lens and vitreous were clear bilaterally, disks were .5 
to .6 cups, and there was no gross retinopathy.  The 
impression was history of glaucoma.  The examiner gave the 
following opinions: glaucoma was not related to conditions of 
military service, refractive error had been present all 
along, and Bell's palsy did not contribute to the glaucoma, 
the two findings were unrelated.  

Following a review of the entirety of the evidence, the Board 
finds that the preponderance of the evidence is against the 
claim.  Inasmuch as the veteran's eye disability includes 
refractive error, a congenital or developmental defect, such 
as refractive error of the eye, is not a disease or injury 
within the meaning of applicable legislation. See 38 C.F.R. § 
3.303(c).  Thus, refractive error is not a disability for 
which service connection may be granted.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990), holds that 
service connection may be awarded for superimposed disability 
due to aggravation of congenital disease, but not congenital 
defect.  Where there is superimposed disease or injury, 
service connection for resultant disability may be warranted.  
38 C.F.R. § 3.303; O.G.C. Prec. 82-90, 55 Fed. Reg. 45,711 
(1990) (Precedent Opinion of the VA General Counsel).  In 
this case, the August 2001 VA medical examination shows that 
the refractive error is corrected by refraction such that the 
veteran's visual acuity is 20/25 in each eye.  Furthermore, 
inasmuch as the veteran has steadfastly maintained that his 
claim is not for glaucoma, there is no other eye disorder 
noted in the record.  Regardless, glaucoma has been diagnosed 
by history only and uncontroverted medical opinion evidence 
shows that there is no relationship between glaucoma, if 
present, and the veteran's active service, including the in-
service Bell's palsy.  

In the absence of any eye disability for which service 
connection may be established, service connection for an eye 
disorder including loss of vision is denied.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the United States Court of 
Appeals for Veterans Claims (Court) noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  Accordingly, the 
Board concludes that an eye disability for which compensation 
may be paid was not incurred in or aggravated by service.

The veteran is competent as a lay person to report on that 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, there is no evidence of 
record that the veteran has specialized medical knowledge to 
be competent to offer medical opinion as to cause or etiology 
of the claimed disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, his opinion that his current eye 
difficulty is related to either using the teletype machine in 
a poorly lit environment or Bell's palsy is outweighed by the 
medical evidence.  

The Board accordingly finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for an eye disorder, including loss of vision.  In reaching 
this decision the Board considered the benefit-of-the-doubt 
rule, but since the preponderance of the evidence is against 
the veteran's claim, this doctrine does not apply.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


ORDER

Service connection for an eye disorder, including loss of 
vision, is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



